891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John MEADOWS, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 89-3179.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Petitioner Meadows filed an action for habeas corpus relief in which he challenged the constitutionality of a 1985 Ohio state court burglary conviction.   The district court denied the relief sought as well as a subsequent motion for reconsideration under Fed.R.Civ.P. 59.   Petitioner did not take an appeal from either of these orders.   Meadows waited approximately two months, then filed a motion for relief from judgment under Fed.R.Civ.P. 60(b).   This appeal followed the denial of the latter motion.   The parties have briefed the issues, petitioner proceeding in his own behalf.


3
Upon consideration, we find the appeal to be without merit.   We review the denial of a Fed.R.Civ.P. 60(b) motion for an abuse of discretion.   In re Salem Mortg. Co., 791 F.2d 456, 459 (6th Cir.1986).   We find petitioner Meadows's claimed "newly discovered evidence" insufficient to merit reconsidering, or altering in any fashion, the original denial of habeas corpus relief.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.